UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K (Mark one) x ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number: 1-14157 (Telephone and Data Systems, Inc.) 1-9712 (United States Cellular Corporation) A. Full title of the plan and the address of the plan, if different from that of the issuer named below: Telephone and Data Systems, Inc. Tax-Deferred Savings Plan 30 North LaSalle Street 40th Floor Chicago, IL 60602 B. Name of issuers of the securities held pursuant to the plan and the addresses of the principal executive office : Telephone and Data Systems, Inc. 30 North LaSalle Street 40th Floor Chicago, IL 60602 United States Cellular Corporation 8410 West Bryn Mawr Ave. Suite 700 Chicago, IL 60631 TELEPHONE AND DATA SYSTEMS, INC. TAX-DEFERRED SAVINGS PLAN Financial Report December 31, 2010 Telephone and Data Systems, Inc. Tax-Deferred Savings Plan Contents Report of Independent Registered Public Accounting Firm 1 Financial Statements Statements of Net Assets Available for Benefits 2 Statement of Changes in Net Assets Available for Benefits 3 Notes to Financial Statements 4 Supplemental Information Schedule of Assets (Held at End of Year) 15 Schedule of Reportable Transactions 16 Exhibits No. Description 23.1 Consent of Independent Registered Public Accounting Firm McGladrey & Pullen, LLP Certified Public Accountants Report of Independent Registered Public Accounting Firm To the Investment Management Committee Telephone and Data Systems, Inc. Tax-Deferred Savings Plan Chicago, Illinois We have audited the accompanying statements of net assets available for benefits of Telephone and Data Systems, Inc. Tax-Deferred Savings Plan (the “Plan”) as of December 31, 2010 and 2009, and the related statement of changes in net assets available for benefits for the year ended December 31, 2010. These financial statements are the responsibility of the Plan’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the auditingstandards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2010 and 2009, and the changes in net assets available for benefits for the year ended December 31, 2010 in conformity withaccounting principles generally accepted in the United States of America. As described in Note 2, the Plan adopted Financial Accounting Standards Board Accounting Standards Update 2010-25, Plan Accounting - Defined Contribution Pension Plans (Topic 962): Reporting Loans to Participants by Defined Contribution Pension Plans, as of December 31, 2010, which clarified how loans to participants should be classified and measured by defined contribution pension plans. This update was retrospectively applied to December 31, 2009. Our audits weremade for the purpose of forming an opinion on the basicfinancial statements taken as a whole. The supplemental schedules of assets (held at end of year) and reportable transactionsas of December 31, 2010are presented for the purpose of additional analysis andare not a required part of the basic financial statements, butare supplementary information required by the United States Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. These supplemental schedulesare the responsibility of the Plan’s management. The supplemental schedules have been subjected to the auditing procedures applied inthe audits of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basicfinancial statements taken as a whole. Peoria, Illinois June 27, 2011 McGladrey is the brand under which RSM McGladrey, Inc. and McGladrey & Pullen, LLP serve clients' business needs. The two firms operate as separate legal entities in an alternative practice structure. Member of RSM International network, a network of independent accounting, tax and consulting firms. 1 TELEPHONE AND DATA SYSTEMS, INC.
